DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 2 remains withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (US 20180238929 A1, hereinafter Isobe) in view of Schenk (US 20040183149 A1) and Jia et al. (US 20140345380 A1, hereinafter Jia).
As to claim 1, Isobe teaches a device (the Examiner relies on the embodiment of fig. 24), comprising: 
a device wafer 32 that defines a horizontal plane (X-Y plane);
a mobile rotor 32TD, 32CD, 32BD (fig. 24) in the horizontal device plane and which comprises a first rotor measurement region 32TD (fig. 24) made of silicon (see ¶80 and fig. 3; the Examiner additionally notes that the rotor regions 32TD, 32CD, 32BD are separated by vertical hollow trenches 32mART, 32mALT, 32mARB); 
a fixed stator (comprising cap material 11 and at least electrodes 12TR, 12TL, 12BR, and 12BL – see at least fig. 2 and fig. 23) which is adjacent to the rotor and comprises a first stator measurement region 12TR (¶62; the Examiner additionally notes that ¶63 teaches that the springs 33T1, 33T2, 33B1 and 33B2 are torsion springs, meaning that the rotor 32 is a see-saw proof mass).
Isobe does not teach that the device is a microelectromechanical device,
wherein the mobile rotor comprises a rotor stopper region made of silicon,
wherein the fixed stator comprises a stator stopper region,
wherein the rotor stopper region is separated from the stator stopper region by a stopper gap, and
wherein the mobile rotor also comprises a vertical first rotor isolation region in a vertical direction, wherein the vertical direction is perpendicular to the device plane, and the first rotor isolation region is made of an insulating material which connects the first 
Schenk teaches a micromechanical accelerometer (title; ¶81) comprising multiple rotor regions 2a-2d separated by vertical isolation trenches 34, wherein all the vertical isolation trenches (e.g. 32, 34, 62) are filled with insulation material (¶60 and ¶76; ¶76 additionally teaches that the insulation material in the trenches provides a mechanically rigid connection between the parts being electrically isolated from each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Isobe to be a micromechanical device and to fill the isolation trenches with insulation material as taught by Schenk so as to minimize the size of the device, to increase the mechanical strength of the device to make it more durable, and to even further suppress noise from unwanted deformation (see ¶85 of Isobe).
Jia teaches a microelectromechanical device (abstract) in the form of a see-saw accelerometer comprising a rotor 160 (fig. 1) comprising a rotor stopper region 195 (and another rotor stopper region 190) made of silicon (see the last sentence of ¶20),
a fixed stator 110, 120, 130, 135, 140, 145 (fig. 1) comprising a stator stopper region 145 (and another stator stopper region 140),
wherein the rotor stopper region 195 is separated from the stator stopper region 145 by a stopper gap (the space between elements 145, 195 in fig. 1; Jia also teaches structures 510, 520, 530 for recovering from a stiction event as taught in fig. 8 and ¶28, ¶37).

Isobe as modified teaches wherein the mobile rotor also comprises a vertical first rotor isolation region (the insulation material from Schenk that fills Isobe’s vertical trenches 32mART, 32mALT in fig. 24) in a vertical direction Z (see fig. 24 of Isobe), wherein the vertical direction is perpendicular to the device plane (X-Y plane in Isobe’s fig. 24), and the first rotor isolation region is made of an insulating material (¶60 and ¶76 of Schenk) which connects the first rotor measurement region 32TD (Isobe) mechanically to the rotor stopper region 32CD (of Isobe; fig. 24 of Isobe shows that portion 32CD occupies the central region of the rotor 32TD, 32CD, 32BD, and as shown in fig. 5 of Jia, Jia’s stopper elements 190, 195 are positioned along the centerline of the rotor 160, meaning that Jia’s stoppers 190, 195 are positioned on element 32CD of Isobe) and isolates the first rotor measurement region electrically from the rotor stopper region (due to the fact that the insulating material of Schenk is an insulator as previously described).
Response to Arguments
Applicant’s arguments on pg. 5 and pg. 9 (lines 12-18) have been considered but are moot in view of the new ground(s) for rejection.


Applicant argues on pg. 9 that Isobe’s rotor (21, 31) cannot be considered to be formed in a device wafer as claimed.
Applicant’s argument is not persuasive because there does not appear to be an element 31 in Isobe, and the Office Action does not take the position that element 21 is part of the claimed device wafer. In contrast, Isobe’s device wafer 32 does indeed contain a rotor 32TD, 32CD, 32BD (fig. 24).

Applicant argues on pg. 9 that Isobe does not teach “a device wafer that defines a horizontal device plane” and “a mobile rotor in the horizontal device plane.” Applicant further argues on pg. 9 that Isobe does not teach a mobile rotor in the horizontal device plane defined by a device wafer.
Applicant’s argument is not persuasive. As discussed in the rejection above, Isobe teaches a device wafer 32 that defines a horizontal device plane (X-Y plane) and a mobile rotor 32TD, 32CD, 32BD (fig. 24) in the horizontal device plane.  Further, Isobe teaches a mobile rotor in the horizontal device plane defined by a device wafer, as just previously discussed.

Applicant argues on pg. 9 that Jia “cannot remedy these deficiencies.” 
Applicant’s argument is not persuasive. As best understood by the Examiner, “these deficiencies” refers to all of Applicant’s arguments previous to the present 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853                                                                                                                                                                                                        
/JILL E CULLER/Primary Examiner, Art Unit 2853